        Case 3:20-cv-09241-VC Document 18 Filed 02/18/21 Page 1 of 5



 1   BORIS FELDMAN, State Bar No. 128838
     boris.feldman@freshfields.com
 2   DORU GAVRIL, State Bar No. 282309
     doru.gavril@freshfields.com
 3   DREW LIMING, State Bar No. 305156
     drew.liming@freshfields.com
 4   ELISE LOPEZ, State Bar No. 324199
     elise.lopez@freshfields.com
 5   FRESHFIELDS BRUCKHAUS DERINGER US LLP
     2710 Sand Hill Road
 6   Menlo Park, CA 94025
     Telephone: (650) 618-9250
 7

 8   Attorneys for Defendants ACM Research, Inc., David
     Hui Wang, Lisa Feng, and Mark A. McKechnie
 9
10

11                                  UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION
14

15   JEFFREY KAIN, Individually and on Behalf            Case No.: 3:20-cv-09241-VC
     of All Others Similarly Situated,
16                                                       JOINT STIPULATION AND
                       Plaintiff,                        [PROPOSED] ORDER REGARDING
17                                                       RESPONSE TO COMPLAINT
            v.
18
     ACM RESEARCH, INC., DAVID HUI
19   WANG, LISA FENG, and MARK A.
     MCKECHNIE,
20
                       Defendants.
21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT
     CASE NO. 3:20-CV-09241-VC
        Case 3:20-cv-09241-VC Document 18 Filed 02/18/21 Page 2 of 5



 1          WHEREAS, Plaintiff Jeffrey Kain (“Kain”) filed a complaint on December 21, 2020 (the

 2   “Complaint”), asserting claims under Sections 10(b) and 20(a) of the Securities Exchange Act of

 3   1934 and SEC Rule 10b-5 on behalf of a putative class;

 4          WHEREAS, the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, et

 5   seq., requires the Court to appoint a Lead Plaintiff;

 6          WHEREAS, the parties have agreed to a schedule that extends Defendants’ time to

 7   respond to the Complaint until after a Lead Plaintiff has been appointed and an amended

 8   complaint has been filed;

 9          IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, and

10   respectfully submitted for the Court’s approval, as follows:

11          1.      Defendants are not required to answer or otherwise respond to the current

12                  Complaint;

13          2.      Within 14 days of the appointment of a Lead Plaintiff, the parties will confer and

14                  submit a proposed schedule for the filing of an amended complaint and

15                  Defendants’ response thereto;

16          3.      The present stipulation is entered into without prejudice to or waiver of any rights,

17                  arguments, defenses, or other objections of the parties.

18

19                                              Respectfully submitted,

20
     Dated: February 17, 2021                   FRESHFIELDS BRUCKHAUS DERINGER US LLP
21

22                                              By: /s/ Boris Feldman
                                                       Boris Feldman
23

24
                                                Attorneys for Defendants ACM Research, Inc.,
25                                              David Hui Wang, Lisa Feng, and Mark A.
                                                McKechnie
26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT
     CASE NO. 3:20-CV-09241-VC                        -1-
        Case 3:20-cv-09241-VC Document 18 Filed 02/18/21 Page 3 of 5



 1   Dated: February 17, 2021                 POMERANTZ LLP

 2
                                              By: /s/ Patrick V. Dahlstrom
 3                                                   Patrick V. Dahlstrom
 4
                                              Patrick V. Dahlstrom
 5
                                              (pro hac vice application forthcoming)
 6                                            10 South La Salle Street, Suite 3505
                                              Chicago, Illinois 60603
 7                                            Telephone: (312) 377-1181
                                              Facsimile: (312) 377-1184
 8                                            pdahlstrom@pomlaw.com
 9
                                              Jennifer Pafiti
10                                            1100 Glendon Avenue, 15th Floor
                                              Los Angeles, CA 90024
11                                            Telephone: (310) 405-7190
                                              jpafiti@pomlaw.com
12
                                              Jeremy A. Lieberman
13
                                              (pro hac vice application forthcoming)
14                                            J. Alexander Hood II
                                              (pro hac vice application forthcoming)
15                                            600 Third Avenue New York,
                                              New York 10016
16                                            Telephone: (212) 661-1100
17                                            Facsimile: (212) 661-8665
                                              jalieberman@pomlaw.com
18                                            ahood@pomlaw.com

19                                            Attorneys for Plaintiff
20                                            BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
21                                            Peretz Bronstein
                                              (pro hac vice application forthcoming)
22                                            60 East 42nd Street, Suite 4600
                                              New York, NY 10165
23                                            Telephone: (212) 697-6484
                                              peretz@bgandg.com
24

25                                            Additional Counsel for Plaintiff

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT
     CASE NO. 3:20-CV-09241-VC                        -2-
        Case 3:20-cv-09241-VC Document 18 Filed 02/18/21 Page 4 of 5



 1                                         CERTIFICATION

 2          I, Boris Feldman, am the ECF User whose identification and password are being used to

 3   file this JOINT STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE

 4   TO COMPLAINT. In compliance with Civil Local Rule 5-1(i), I hereby attest that Patrick V.

 5   Dahlstrom has concurred in this filing.

 6
     Dated: February 17, 2021                  FRESHFIELDS BRUCKHAUS DERINGER US LLP
 7

 8                                             By: /s/ Boris Feldman
                                                      Boris Feldman
 9
10
                                               Attorneys for Defendants ACM Research, Inc.,
11                                             David Hui Wang, Lisa Feng, and Mark A.
                                               McKechnie
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT
     CASE NO. 3:20-CV-09241-VC                        -3-
Case 3:20-cv-09241-VC Document 18 Filed 02/18/21 Page 5 of 5
